66 N.Y.2d 1032 (1985)
In the Matter of Mid-State Management Corp., Appellant,
v.
New York City Conciliation and Appeals Board, Respondent.
Court of Appeals of the State of New York.
Decided December 26, 1985.
William E. Rosen for appellant.
Edward Chazin and Iris J. Korman for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (112 AD2d 72).